DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Based on context, the period in the phrase “30.70” in line 3 appears to be a typographical error intended to be a colon-i.e., the claim should recite “30:70”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-10, and 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the amount of thermoplastic resin relative to the total amount of thermoplastic resin composition is 30/106 or more; note that this open-ended range reads on any value < 106. The claim also recites the ratio of thermoplastic resin to inorganic substance powder is in the range of 50:50 to 30:70. Note that a 50:50 mixture of thermoplastic resin and inorganic substance powder would appear to require that there can be a maximum of 83 parts thermoplastic resin in 106 parts of the overall composition, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This limitation is inherited by all dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 9, 10, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weismann et al, US2012/0196950.
Weismann discloses the production of a polymer composition comprising polylactic acid corresponding to the claimed thermoplastic resin (for claim 1), and calcium carbonate particles (for claim 1) (abstract). Said calcium carbonate particles may be a bimodal blend of a first particle sample having a median particle size of 0.8 μm or less, overlapping the claimed range 0.7 to less than 2.2 μm (for claim 1), and a second particle sample having a median particle size of 3 μm or more, overlapping the claimed range 2.2 to 6 μm (for claim 1) (¶0027). The prior art composition is used in the production of articles (for claims 9, 16, 17, 21) (¶0037).
Regarding the claimed ratio of thermoplastic resin to total composition: The prior art composition comprises 25 to 80% by weight of the calcium carbonate particles and 20 to 75% by weight of the polylactic acid (¶0009, 0022)-i.e., the ratio of polylactic acid to calcium carbonate is in 75:25 to 20: 80, overlapping the claimed range (for claims 1, 5). Based on these numbers, it is calculated that the ratio of polylactic acid to the total amount 
Regarding the claimed ratio of first particle to second particle: Weismann teaches that in one embodiment of the prior art composition, the first and second particle samples are combined in equal amounts (¶0027); note that this corresponds to the claimed ratio of 1:1 (for claim 1).
Regarding the claimed ratio of particle diameters: As noted above, the prior art first particle is characterized by a diameter of 0.8 μm or less and the prior art second particle is characterized by a diameter of 3 μm or more; note that this corresponds to a ratio of 0.27 or less (for claims 3, 10).
Weismann does not particularly point to the production of a composition having first and second particles characterized by the recited diameters in the claimed ratio.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (" (MPEP § 2144.05).
As discussed above, the prior art teaches the production of a composition comprising the thermoplastic resin polylactic acid and calcium carbonate having a bimodal diameter distribution, wherein the ranges for the amounts of the components and the diameters of the particle samples overlap the ranges recited in the instant claim. .

Claims 7, 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weismann et al, US2012/0196950 as applied to claims 1, 3, 5, 9, 10, 16, 17, and 21 above, and further in view of Oh et al, WO2017/014361.
The examiner notes that Oh et al, US2018/0201779, has been utilized as an equivalent English translation of WO2017/014361.
As discussed earlier in this Action, Weismann discloses the production of a polymer composition comprising the thermoplastic resin polylactic acid and calcium carbonate particles, wherein said calcium carbonate particles are a bimodal blend of a first particle sample having a median particle size of 0.8 μm or less, overlapping the claimed range 0.7 to less than 2.2 μm and a second particle sample having a median particle size of 3 μm or more, overlapping the claimed range 2.2 to 6 μm. The prior art composition is used in the production of articles (for claims 19, 20) (¶0037).
Regarding the claimed surface treatment: Weisman teaches that the calcium carbonate may be treated before it is added to the composition (¶0024); note that the use of the word “may” indicates that said treatment is optional. It has been held that a reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component, see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123). Because Weismann teaches that surface treatment of calcium carbonate is optional, the 
Weismann is silent regarding the use of heavy calcium carbonate.
Oh discloses the production of a biodegradable composition comprising polylactic acid and calcium carbonate (abstract). As taught by Oh, calcium carbonate obtained by pulverizing limestone-i.e., heavy calcium carbonate- was known and used industrially as an additive in polylactic acid (for claims 7, 14, 15) (¶0046).
Weismann and Oh are both directed towards the same field of endeavor-i.e., the preparation of biodegradable compositions based on polylactic acid containing a calcium carbonate additive. As taught by Oh, it was known in the art to use heavy calcium carbonate as said additive in polylactic acid. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Weismann by using heavy calcium carbonate as the additive.

Allowable Subject Matter
Claims 6, 12, 13, 18, 22, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Weismann et al, US2012/0196950, discussed earlier in this Action. The prior art of record does not teach nor does it fairly suggest the use of a calcium carbonate powder comprises first and second particles having the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765